An indictment for stealing "five cords of pine slabs" is subject to special demurrer for lack of sufficient description.
                        DECIDED OCTOBER 1, 1942.
The defendant was indicted for simple larceny. He demurred to the indictment on the following grounds: (1) "There is no sufficient description of the article or thing alleged to have been stolen to put the defendant on notice thereof so he can properly prepare his defense." (2) "The description of the property alleged to have been stolen is too general, vague and indefinite to properly put the defendant on notice as to the articles alleged to have been stolen." The demurrer was overruled and the defendant excepted.
In describing the property alleged to have been stolen the indictment is as follows: "five cords of pine slabs, of the personal goods of G. A. Peterson, and of the value of $5." InPeek v. State, 55 Ga. App. 161 (189 S.E. 372), it was held that the description, "fifty bushels of upland cottonseed, of the value of $22.50, of the personal goods of H. W. Fouche," was subject to a special demurrer that "the description is insufficient to put this defendant on notice of any particular fifty bushels of cottonseed in question," and that "there is no description or the location of the same." The description of the property in the instant case is in much the same general terms as was that in the Peek case, and we think it was insufficient to withstand the special demurrer presented. See in this connectionBright v. State, 10 Ga. App. 17 (72 S.E. 519); Pharr v.State, 44 Ga. App. 363 (161 S.E. 643); Mathis v. State,27 Ga. App. 229 (107 S.E. 629); Walthour v. State,114 Ga. 75 (39 S.E. 872).
We think the court erred in overruling the special demurrer.
Judgment reversed. Broyles, C. J., and Gardner, J., concur. *Page 75